The judgment of the court was pronounced by
Slidell, J.
The plaintiff was the creditor of Chevarre, her late tutor, and as such had a tacit mortgage upon his property. The present action was brought in the via ordinarid, to enforce the tacit mortgage on certain real estate which the defendant derived by mesne conveyances from the tutor. The prayer of the petition was that, the defendants be cited, and that, after due proceedings, there might be a decree subjecting the real, estate to sale for the payment of the plaintiff’s claim. We see no objection to this mode of proceeding, which certainly cannot be characterized as summary. If there was other property first liable to the plaintiff’s claim, it was for the defendants to show it. They permitted judgment to go by default, and to be confirmed upon proof of the plaintiff’s rights a» aminor; and we see no reason to disturb the decree.

Judgment affirmed.